UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT
                    ________________________________

                              No. 99-41417
                    ________________________________

                       United States of America,
                                                     Plaintiff-Appellee,

                                    v.

                           Juan Bosco-Perea,
                                                 Defendant-Appellant.
                    ________________________________

                              No. 00-40244
                    ________________________________

                       United States of America,
                                                     Plaintiff-Appellee,

                                    v.

                       Juan Bosco Perea-Almanza,
                                               Defendant-Appellant.
            _____________________________________________

             Appeal from the United States District Court
                  For the Southern District of Texas
            _____________________________________________
                             February 12, 2001

Before REYNALDO G. GARZA, DAVIS, and JONES, Circuit Judges.

PER CURIAM:*

     Juan   Bosco   Perea-Almanza   (a.k.a.   Juan   Bosco-Perea)   plead

guilty to being an alien found knowingly and unlawfully in the

United States without the consent of the Attorney General of the

United States following deportation in violation of 8 U.S.C. §

1326(a).    The district court sentenced Perea to serve a six month

     *
      Pursuant to 5th Cir. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. R. 47.5.4.
term of imprisonment followed by a one year term of supervised

release.      The    district     court    also     imposed     a   $100    special

assessment.     Perea      also   plead   true    to    a    probation     violation

petition   that was based on the aforementioned guilty plea.                    The

district court sentenced Perea to a sixty day term of imprisonment

on the probation violation to be served consecutively to the six

month term of imprisonment.        Perea now appeals his sentence on the

grounds that he was denied his right of allocution in violation of

Fed. R. Crim. P. 32(c)(3)(C).

     Perea completed his term of imprisonment on April 11, 2000 and

was released to the Immigration and Naturalization Service. On May

4, 2000 Perea was deported from the United States at Laredo, Texas.

Appellee’s Br. at 8 n. 5.

     The law of this circuit requires that we vacate a defendant’s

sentence and remand for resentencing should we find that the

defendant was denied his right of allocution.                   United States v.

Myers, 150 F.3d 459, 463 (5th Cir. 1998).               For the district court

to resentence Perea and afford him his right of allocution, Perea

would have to appear before the district court in person. However,

it is illegal for Perea, as someone who has been deported from the

United States, to reenter the United States without the permission

of the Attorney General of the United States.                8 U.S.C. § 1326(a).

Thus, even if we were to decide that Perea was denied his right of

allocution,   that    he    may   not     reenter      the   United   States    for

resentencing means there is no relief we can grant him.

                                        -2-
     As there is no relief we can grant Perea, his appeal is moot.

United States v. Clark, 193 F.3d 845, 847-8 (5th Cir. 1999).

Accordingly, this appeal is DISMISSED as moot.

APPEAL DISMISSED.




                               -3-